Citation Nr: 0414784	
Decision Date: 06/08/04    Archive Date: 06/23/04	

DOCKET NO.  98-14 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


WITNESSES AT HEARING ON APPEAL

The appellant and a witness.


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from April 1953 to April 
1955.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 1997 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

This case was previously before the Board in May 2001, at 
which time it was remanded for additional development.  The 
case is now, once more, before the Board for appellate 
review.

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  The VA will 
notify you if further action is required on your part.


REMAND

The veteran in this case seeks service connection for post-
traumatic stress disorder.  In pertinent part, it is argued 
that, while involved in various covert actions in North 
Korea, the veteran was involved in and/or subjected to a 
number of stressful incidents, which incidents precipitated 
the development of a post-traumatic stress disorder.

The Board observes that, during the pendency of this appeal, 
the Veterans Claims Assistance Act of 2000 (VCAA) was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).  This liberalizing law is applicable to this 
appeal.  The VA has promulgated regulations to implement the 
provisions of this law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  The VCAA and implementing 
regulations essentially provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate his 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Pursuant to the VCAA, 
the VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board finds that, despite the issuance of a Supplemental 
Statement of the Case, in June 2002, the RO has failed to 
provide the veteran with adequate notice of the VCAA, or of 
the information and evidence needed to substantiate his 
claim.  In point of fact, the veteran has, to date, received 
no notice whatsoever of the VCAA, or its various provisions.  
This lack of notice constitutes a violation of the veteran's 
due process rights.  Accordingly, the case must once again be 
remanded to the RO in order that the veteran may be provided 
with such notice.

In light of the aforementioned, the case is REMANDED to the 
RO for the following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to July 1997, the date of the 
most recent VA psychiatric examination 
for compensation purposes, should be 
obtained and incorporated in the claims 
folder.  The veteran should be requested 
to sign the necessary authorization for 
release of any private medical records to 
the VA.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  In 
addition, the veteran should be informed 
of any such problem.

2.  The RO should then review the 
veteran's claims file, and ensure that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is 
complete.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 
38 U.S.C.A. §§ 5103, 5103A (2002), and in 
38 C.F.R. § 3.159 (2003) are fully 
complied with and satisfied.

3.  The RO should then review the 
veteran's claim for service connection 
for post-traumatic stress disorder.  
Should the benefit sought on appeal 
remain denied, the veteran should be 
provided with a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant action taken on 
the claim for benefits since the last 
SSOC in June 2002.  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


                       
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).






